Order entered November 13, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00108-CV

                   UNITED SERVICES PROFESSIONAL GROUP, INC.
                     D/B/A PYRAMID REALTY, ET AL., Appellants

                                               V.

                            DAVID M. HURT, ET AL., Appellees

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-10-04892-I

                                           ORDER
       We GRANT appellees’ November 11, 2014 unopposed second motion for an extension

of time to file a brief. Appellees shall file a brief by December 19, 2014. We caution appellees

that no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE